                      IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   EASTERN DIVISION

ROSCOE HOLLOWAY, et al., 1                         )
                                                   )
               Plaintiffs,                         )
                                                   )
     v.                                            )       CIVIL ACTION NO. 3:19-CV-367-WHA
                                                   )
SHERIFF SID LOCKHART,                              )
                                                   )
               Defendant.                          )

                                               ORDER

           On July 8, 2019, the Magistrate Judge entered a Recommendation (Doc. #13) to

    which no objections have been filed. Upon an independent review of the file and upon

    consideration of the Recommendation, it is ORDERED that:

          1. The Recommendation of the Magistrate Judge is ADOPTED;

          2.     The claims presented on behalf of Adam Amato, Shontonio Battle, Michael

Crowe, Terrence Holloway, Robert P. Williams and Roscoe Holloway are dismissed

without prejudice as they failed to provide the court with a current address;

          3.     Adam Amato, Shontonio Battle, Michael Crowe, Terrence Holloway, Robert

P. Williams and Roscoe Holloway are dismissed as parties in this case;




1
This 42 U.S.C. § 1983 civil action is before the court on the defendant’s removal of this case from the
Circuit Court of Chambers County, Alabama. The plaintiffs initially listed in the complaint are Roscoe
Holloway, Adam Amato, Cornelia Briskey, Dylan Beck, Shontonio Battle, Terrence Holloway, Michael
Crowe and Robert P. Williams.
      4. This case, with respect to the claims presented by Cornelia Briskey and Dylan

Beck, are referred back to the Magistrate Judge assigned this case for further appropriate

proceedings.

      DONE this 29th day of July, 2019.



                              /s/ W. Harold Albritton
                              SENIOR UNITED STATES DISTRICT JUDGE




                                            2
